109 Mich. App. 36 (1981)
310 N.W.2d 807
PEOPLE
v.
SPIVEY.
Docket No. 50897.
Michigan Court of Appeals.
Decided July 30, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, *37 Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Janice M. Joyce, Assistant Prosecuting Attorney, for the people.
Daniel R. Siefer, for defendant on appeal.
Before: BASHARA, P.J., and N.J. KAUFMAN and J.L. BANKS,[*] JJ.
PER CURIAM.
Defendant appeals his jury conviction of larceny from a person, MCL 750.356; MSA 28.588.
Initially, defendant contests the trial court's ruling that a Walker[1] hearing was not necessary. Defendant did not contest the voluntariness of his confession. Rather, he sought an evidentiary hearing in order to prove that law enforcement officials had fabricated a few sentences which he claimed that they inserted into the confession.
We agree with the trial court's conclusion that no evidentiary hearing was necessary. The purpose of the Walker hearing is to prevent prejudice to the defendant which may occur where a defendant has given inculpatory statements to the police which are considered legally inadmissible due to the coercive circumstances surrounding the confession. Walker represents an exception to the general rule that fact questions are properly for the jury's consideration. Other factors relating to the confession, such as credibility, truthfulness and whether the statement had been made at all, remain for the determination of the trier of fact. People v Mosley (On Remand), 72 Mich App 289, 294; 249 NW2d 393 (1976), aff'd on other grounds 400 Mich 181; 254 NW2d 29 (1977), People v *38 Gilbert, 55 Mich App 168, 172; 222 NW2d 305 (1974), People v Mathis (On Remand), 75 Mich App 320, 324; 255 NW2d 214 (1977). Thus, we find no error in the trial court's decision.
Defendant also challenges the trial court's ruling allowing his impeachment by use of evidence of a prior conviction for assault with intent to rob. Review of the record reveals compliance with MRE 609, as it existed at the time of trial. In addition, we find no abuse of discretion in the trial court's determination that the probative value of the evidence outweighed its prejudicial effect. People v Crawford, 83 Mich App 35, 39; 268 NW2d 275 (1978).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965).